Citation Nr: 1021802	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a spine disability.  

4.  Entitlement to a compensable rating for the residuals of 
a right foot injury.  

5.  Entitlement to special adapted housing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1972 to October 1973 (U.S. Army), from August 13, 
1975 to September 2, 1975 (U.S. Marine Corps), and from 
September 17, 1975 to February 1977 (U.S. Army).  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Winston-Salem, 
North Carolina Department of Veterans Affairs (VA) Regional 
Office (RO), that denied service connection for diabetes 
mellitus, and from a November 2005 rating decision that (in 
pertinent part) denied service connection for PTSD, declined 
to reopen a claim of service connection for residuals of 
spine surgery, denied a compensable rating for residuals of a 
right foot injury, and denied specially adapted housing or 
home adaptation.  In January 2010, a hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the Veteran's claims file.  At the hearing the Veteran 
submitted additional records (with a waiver of RO 
consideration).  He also requested, and was granted, a 60 day 
abeyance period for submission of further additional 
evidence.  In February 2010 further evidence (some forwarded 
by the RO, other from the Veteran's representative was 
associated with the claims file)(all with waivers of RO 
initial consideration).

Regarding the issue of service connection for PTSD, the Board 
notes that the Veteran has diagnoses of other psychiatric 
disabilities (personality disorder, adjustment disorder, and 
schizophrenia), and that in Clemons v. Shinseki, 23 Vet. App. 
9 (2009), the U.S. Court of Appeals for Veterans Claims held 
that the scope of an initial claim for compensation for a 
psychiatric disability encompasses all psychiatric diagnoses 
shown by the record.  However, the Court (citing Boggs v. 
Peake, 520 F.3d 1330 (Fed.Cir. 2008) distinguished an initial 
claim situation from one where there was a prior final 
adjudication/denial of a claim of service connection for a 
psychiatric disability, and the Veteran has filed a claim of 
service connection for a previously unaddressed psychiatric 
diagnosis.  Clemons, 23 Vet. App. at 7, 8.  That is the 
circumstance here as prior unappealed (and final) rating 
decisions in January 1984 and in August 1990 denied service 
connection for personality disorder, adjustment disorder, and 
schizophrenia.  Accordingly, the only psychiatric diagnosis 
before the Board in the instant appeal is that of PTSD.

Finally, regarding the claim of service connection for a 
spine disability, the Board notes that this issue had been 
characterized (including at the January 2010 hearing) as a 
claim to reopen (since a prior unappealed rating decision in 
January 1984 denied service connection for residuals of 
spinal surgery based on a finding that such surgical 
procedure was not shown).  The additional evidence the 
Veteran has submitted with a waiver of RO consideration 
includes a report of foot surgery (when spinal anesthesia was 
administered).  This record, from the Frankfurt, Germany U.S. 
Army Hospital was not among the Service Treatment Records 
(STRs) previously associated with the claims file.  As the 
record is relevant to the Veteran's claim of service 
connection for a spine disability, VA must reconsider the 
claim (i.e. de novo).  See 38 C.F.R. § 3.156(c).  The issue 
has been recharacterized accordingly.

The matters of entitlement to service connection for a spine 
disability and to a compensable rating for residuals of a 
right foot injury are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic 
of Vietnam or any other designated area where the service 
department has determined that herbicides were used, or was 
somehow otherwise exposed to herbicide agents (to include 
Agent Orange) during service.

2.  Diabetes mellitus was not manifested in service or within 
a year following the Veteran's discharge from active duty; 
the preponderance of the evidence is against a finding that 
any current diabetes mellitus is related to his service, or 
to any disease, injury, or event therein.  

3.  The Veteran did not serve in combat, and has not 
identified an underlying stressor event for his alleged PTSD; 
it is not shown that he has (or ever had) a medical diagnosis 
of PTSD.  

4.  On the record at the January 2010 Board hearing, the 
Veteran requested to withdraw his appeal seeking special home 
adaptation.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  Because the Veteran has withdrawn his appeal seeking 
entitlement to specially adapted housing, the Board does not 
have jurisdiction to consider this matter.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The appellant was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, April 
2004, September 2004, March 2005, August 2005 and September 
2005 letters provided certain essential notice prior to the 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2006 letter informed the 
appellant of rating and effective date criteria.  A statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) (in the matter pertaining to diabetes) issued in April 
2007 readjudicated the matters after the appellant and his 
representative had opportunity to respond.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect 
is cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  

The Veteran's STRs and pertinent post-service treatment 
records have been secured.  The RO did not arrange for a VA 
examination with respect to the Veteran's claims of service 
connection for diabetes mellitus and/or PTSD because such 
were not warranted.  The Veteran did not serve in 
Vietnam/Korea, and the record does not contain evidence that 
he was exposed to herbicides/Agent Orange in service or that 
his diabetes might be related to service; likewise he did not 
serve in combat, and has not identified an underlying 
stressor event in service.  Consequently, even the low 
threshold standard as to when a VA examination to secure a 
medical opinion is necessary under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) is not met.  VA's duty is met.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  In that regard the Board notes that 
with respect to his claim of service connection for diabetes 
the Veteran specifically identified records from his service 
in the Panama Canal Zone.  The record shows that such records 
were requested, and that the response was that none were 
located.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including diabetes mellitus) may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time 
postservice (one year for diabetes mellitus).  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

Diabetes Mellitus

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  "Herbicide agent" is defined as a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii). In 
addition, the Department of Defense (DoD) has advised that 
Agent Orange was used along the Korean DMZ from April 1968 to 
July 1969. Veterans assigned to one of the units listed as 
being at or near the Korean DMZ during that time period are 
also presumed to have been exposed to herbicide agents.  

There is no evidence, nor does he claim, that the Veteran 
served in Vietnam.  Rather, he claims herbicide exposure from 
his service in Panama.  DoD has not determined that herbicide 
agents were used in Panama, and the Veteran has not presented 
(or identified for VA to secure) any evidence indicating (or 
suggesting) to the contrary.  As there is no evidence that he 
served in Vietnam, or at or near the Korean DMZ from April 
1968 to July 1969, the presumptive provisions of 38 U.S.C.A. 
§ 1116 (for disabilities due to herbicide exposure) do not 
apply.  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  However, his allegations of exposure in Panama 
are based on his speculations alone, and exposure to Agent 
Orange/herbicides in service is not shown.  

The Veteran's STRs do not include any evidence that he had 
diabetes mellitus during service.  On examinations for 
separation from each of his periods of service, urinalysis 
for sugar was negative.  Likewise, there is no evidence that 
diabetes was manifested in the first year following the 
Veteran's separation from service.  His postservice treatment 
records show a diagnosis of diabetes mellitus in 2005.  (He 
has testified that he had diabetes first diagnosed in 1997 or 
1998, but has not submitted, or identified for VA to secure, 
records pertaining to the initial diagnosis.)  Consequently, 
service connection for diabetes on the basis that it became 
manifest in service, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112), is not warranted.  

Accordingly, to substantiate his claim of service connection 
for diabetes, the Veteran must affirmatively show that such 
disease is causally related to his active service.  He has 
not done so.  Treatment records dated in 2005 only note a 
diagnosis of diabetes mellitus; there is nothing in the 
records regarding the etiology of the disease (and 
specifically to suggest that it is/or may be related to his 
service).  Notably, a lengthy time interval between service 
and the earliest postservice clinical manifestation of a 
disease, such as with the Veteran's diabetes in this case, is 
of itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

The Veteran's own statements relating his diabetes mellitus 
to service are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology, 
as such question is medical in nature and incapable of 
resolution by lay observation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 
(2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's diabetes is in any way related to his service.  
Accordingly, service connection for diabetes must be denied.  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

A threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically PTSD.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran was specifically advised that to 
establish service connection for a claimed disability, as a 
threshold requirement, he must show he actually has the 
disability.  

It is neither shown in the record, nor alleged, that the 
Veteran served in combat, and he has not identified any 
specific underlying stressor event in service for his alleged 
PTSD.  Furthermore, none of the treatment records associated 
with the claims file (including STRs and private and VA 
postservice treatment records) shows (or suggests) that the 
Veteran has a diagnosis of PTSD.  In short, none of the 
threshold legal requirements (outlined in 38 C.F.R. 
§ 3.304(f)) for establishing service connection for PTSD is 
met.

The Veteran has testified that he believes that he has PTSD 
related to his service.  Notably, he is a layman, and 
therefore is not competent to establish a diagnosis of PTSD by 
his own opinion/observation.  See Espiritu, 2 Vet. App. at 
495.  As the threshold legal requirements for establishing 
service connection for PTSD are not met, service connection 
for such disability is not warranted.  

Specially Adapted Housing

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. §  20.204.

On the record at the January 2010 Board hearing, the Veteran 
requested to withdraw his appeal seeking special adapted 
housing.  Hence, there is no allegation of error of fact or 
law for appellate consideration with respect to such claim.  
Accordingly, the Board does not have jurisdiction to consider 
the appeal in this matter.


ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for PTSD is denied.  

The appeal seeking specially adapted housing is dismissed.


REMAND

Regarding the claim of service connection for residuals of 
spine surgery, an unappealed January 1984 rating decision 
denied such claim on the basis that it was not shown that he 
ever (pre, during, or post-service) had such surgery.  At the 
January 2010 hearing before the undersigned, the Veteran 
explained his theory of entitlement to this benefit in 
greater detail.  He related that in the course of foot 
surgery in service he had spinal anesthesia administered, and 
that it was this process that resulted in persistent back 
discomfort.  Evidence he has submitted (with a waiver of RO 
initial consideration) includes a report of surgery at 
Frankfurt U.S. Army hospital (obtained from that facility) 
that shows he indeed received spinal anesthesia.  A review of 
the record revealed that such STR was not previously 
associated with the claims file (warranting, as noted above, 
de novo review of this matter under 38 C.F.R. § 3.156(c)).  A 
review of the record revealed that the Veteran has not been 
afforded a VA examination to determine whether he has a spine 
disability that is related to the administration of spinal 
anesthesia in service.  As the Veteran is competent to 
observe that he has had persistent spine symptoms over the 
years, the low threshold standard for such examination under 
McLendon, 20 Vet. App. at 83 is met.  

Regarding the matter of the rating for residuals of a right 
foot injury, the Veteran was examined by VA to evaluate this 
disability in April 2005 (more than 5 years has lapsed).  
Evidence received since that examination includes copies of 
STRs (not previously of record) that show in greater detail 
the nature of the injury the Veteran sustained (and the 
treatment, including surgery, he received) in service.  Such 
evidence may have bearing on the findings/opinion(s) that may 
be made/offered on examination of the foot.  Furthermore, at 
the January 2010 hearing the Veteran indicated he has been 
seen on numerous occasions in recent years for the 
disability, and was advised that further surgery may be 
necessary.  Records of all the visits he reported are not 
associated with the claims file.  He also indicated that he 
was scheduled for a more detailed evaluation the following 
month (i.e., in February 2010).  Hence, the Board is on 
notice that pertinent evidence (that is constructively of 
record) is outstanding.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify any and all sources of 
postservice evaluation of treatment he has 
received for spine disability and for 
right foot disability (since 2004), and to 
provide releases for VA to secure records 
from any private providers.  The RO should 
secure for the record copies of complete 
clinical records (those not already 
associated with the claims file), 
specifically including the report of the 
right foot evaluation the Veteran 
testified he had scheduled in February 
2010.  

2.  The RO should arrange for an 
orthopedic examination of the Veteran to 
(a) determine whether he has a disability 
of the spine that resulted from the 
administration of spinal anesthesia he 
received in service and (b) determine the 
nature and severity of his current 
residuals of a right foot injury in 
service.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination (and the report 
should reflect familiarity with the STRs, 
to specifically include the reports from 
Frankfurt U.S. Army Hospital).  All 
findings should be described in detail.  
The report of the examination must both 
identify any (and each) spine disability 
found, and include an opinion (as to each 
diagnosis of spine disability), whether 
such is at least as likely as not (50 % or 
better probability) related to the 
Veteran's spinal anesthesia in service.  
The examiner must also note the Veteran's 
right foot complaints; identify all 
symptoms shown/pathology found; 
distinguish all symptoms, complaints, and 
pathology related to the injury in service 
(and its treatment) from any symptoms 
related to co-existing (and nonservice-
connected pathology); and comment on the 
nature and degree of any limitation of 
function related to the service-connected 
right foot disability.  The examiner must 
explain the rationale for all opinions 
offered.   

3. The RO should then readjudicate these 
two claims.  If either remains denied/is 
not granted to the Veteran's satisfaction, 
the RO should issue an appropriate SSOC, 
and afford the Veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


